Citation Nr: 0301771	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heat stroke.

2.  Entitlement to service connection for left calf muscle 
rupture.

3.  Entitlement to service connection for right calf muscle 
rupture.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.

(The issue of entitlement to a compensable initial evaluation 
for left shoulder impingement will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The issue of entitlement to a compensable initial evaluation 
for left shoulder impingement will be the subject of a later 
Board decision, which will be prepared after the Board 
develops additional evidence on that issue, in accordance 
with 38 C.F.R. § 19.9 as amended.


FINDINGS OF FACT

1.  The veteran's heat stroke and left and right calf muscle 
ruptures in service were acute and transitory and resolved 
without residual disability.  

2.  There is no competent medical evidence of a current 
diagnosis of heat stroke or of left or right calf rupture.  

3.  Results of the June 2001 1997 VA audiometric examination 
correspond to a level I in the left and right ears.




CONCLUSIONS OF LAW

1.  Heat stroke, left and right calf rupture were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A compensable rating for bilateral hearing loss is not 
warranted at any time since August 2001.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001 and 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks to establish service connection for heat 
stroke and for left and right calf muscle rupture, as a 
result of active service.  The veteran asserts that he was 
treated for these conditions on occasions during service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

At the outset, it is important to note that all of the 
veteran's service medical records are not available.  It was 
indicated in his service medical records in March 2001, that 
some of those records were lost.  

In service, the veteran was seen in June 1993, with 
complaints of increasing left calf pain over the past 
24 hours.  He related that the pain began when he strained 
his calf to avoid stepping on something and felt a "pop."  
He walked with a left leg limp and had marked calf 
tenderness.  There was no edema, no palpated venous cord.  
Venous doppler testing of the left leg was negative.  He was 
prescribed 800 mg. Motrin and instructed to elevate his left 
leg, use ice compress in the evening and limit weight-bearing 
until the pain resolved.  He was also instructed to return to 
the emergency room in the evening.  

In May 1997, the veteran was seen for follow-up for heat 
stroke.  He was performing physical training at Fort Benning 
when his knees buckled and he was taken to the hospital.  His 
temperature was106-107 Farenheit.  Labs performed in the 
hospital were normal.  He was provided a 90 day profile.  The 
assessment was heat stroke, doing well. 

In December 1997, the veteran was seen complaining of 
bilateral calf strain.  He denied injury or trauma to his 
calves.  He stated that he had a history of bilateral rupture 
of the calves four years prior to that strain.  Physical 
examination of the veteran's calves revealed tenderness and 
muscle tightness.  There was increased range of motion with 
tenderness.  He also had slight ecchymosis.  He was 
instructed to ice his calves three times daily and he was 
prescribed Indocin and Robaxin.  

The veteran underwent a VA examination in May 2001.  The 
veteran made no complaints regarding his claimed bilateral 
calf rupture.  He related that he had heat stroke in 1997 
with no residual effects.  He stated that he was careful not 
to overheat.  There was no diagnosis rendered regarding the 
veteran's bilateral calf rupture and the examiner stated 
that, at that time, heat stroke did not interfere with the 
veteran's occupation or daily activities.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has residuals of heat stroke 
caused by active service.  The available service medical 
records show no evidence that he was treated for the 
condition on more than one occasion, and the laboratory 
findings at that time were found to be normal.  Based on 
these findings, the Board concludes that the veteran's heat 
stroke was acute and transitory and resolved without residual 
disability.  Since service, there is no evidence of treatment 
or diagnosis of heat stroke.  Specifically, the most recent 
VA examination report of May 2001 reports a history of heat 
stroke with no residual effects.  Also, the examiner stated 
that, at the time of the examination, the veteran's heat 
stroke did not interfere with his occupation or daily 
activities.  In fact, the only person who has indicated that 
the veteran has heat stroke residuals related to service is 
the veteran himself.  It is well established that lay persons 
cannot provide testimony when an expert opinion is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of heat stroke. Therefore, 
service connection for residuals of heat stroke is not 
warranted.  

As for the veteran's complaints of bilateral calf rupture, 
there is evidence that he was seen on at least one occasion 
in 1993 for a left calf rupture and again in 1997 for 
bilateral calf rupture complaints while in service.  At that 
time, he was treated with ice compress and medication.  The 
veteran's most recent VA examination, in May 2001, was silent 
as to his bilateral calf condition.  Since service, there 
have been no findings, treatment, or diagnosis of bilateral 
calf rupture or residuals thereof.  As previously stated, 
only the veteran has indicated that there was a bilateral 
calf condition. See Espiritu.  Since there is no evidence of 
present left or right calf rupture disability, see Brammer, 
service connection for left and right calf rupture is not 
warranted. 

II.  Initial Compensation-bilateral hearing loss

Service connection was granted for bilateral hearing loss by 
rating decision of August 2001, and a noncompensable 
evaluation was assigned, effective September 2001.  The 
noncompensable evaluation for hearing loss remains in effect 
to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
noncompensable evaluation for bilateral hearing loss, rated 
under Diagnostic Code 6100, has remained in effect from the 
initial grant of service connection throughout the appeal 
period.  The veteran has disagreed with the noncompensable 
evaluation, indicating that the evaluation for his bilateral 
hearing loss does not properly reflect the level of 
disability exhibited by this service-connected disorder.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85 (2002).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2002).  

During this appeal period, the veteran underwent an audiology 
examination in June 2001.  The average puretone threshold at 
1000, 2000, 3000, and 4000 Hertz was 33 decibels in the right 
ear and 35 decibels in the left ear.  Speech recognition 
ability was 100 percent, bilaterally.  This corresponds to 
level I hearing in the right ear and level I in the left ear.  
Level I hearing acuity combined in both ears equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Hence, there is no basis for assignment of a higher 
evaluation at any time during the appeal period.  Assignment 
of a specific disability evaluation for hearing loss is 
achieved by the mechanical application of the Rating Schedule 
to the numeric designations assigned, after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). 

The provisions of 4.86(a) also do not apply to the veteran's 
situation as audiometry in 2001 did not show puretone 
thresholds of 55 decibels or greater in the relevant 
frequencies for either ear.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not for application because puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

III.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via his statement of the case in March 2002.  This notice 
from the RO informed the veteran of what assistance VA would 
provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the August 2001 
rating decision, and the March 2002, statement of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Service connection for heat stroke and for left and right 
calf rupture is denied.

A compensable rating for bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

